Exhibit 10.2

 

American Tower Corporation

Notice of Grant of Incentive Stock Option

and Option Agreement

  

American Tower Corporation

ID: 65-0723837

116 Huntington Ave

Boston, MA 02116

Administrator

116 Huntington Avenue 11th Floor

Boston MA United States 02116

  

Participant Name:

Option Number:

Plan:

ID:

American Tower Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant named above (“you”) an incentive stock option (the
“Option”) to purchase the number of shares of Class A Common Stock, par value
$0.01 per share (the “Stock”) of the Company set forth below on the terms of
this Notice of Grant of Incentive Stock Option and Option Agreement (this
“Agreement”), subject to your acceptance of this Agreement and the provisions of
the American Tower Corporation 2007 Equity Incentive Plan, as amended from time
to time (the “Plan”). The Option is intended to qualify as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended.

 

Date of grant:                        , 20     Number of shares:   
_________________ Exercise Price per share:    $            

The Option will vest and become exercisable on the following schedule:

on or after                         , 20    , as to              shares,

on or after                         , 20    , as to              additional
shares,

on or after                         , 20    , as to              additional
shares, and

on or after                         , 20    , as to              additional
shares.

The Option will expire on, and may not be exercised for any shares after, , 20
(the “Expiration Date”).

By your signature below, you agree with the Company to the terms of this
Agreement.

 

 

     ______________ American Tower Corporation      Date

 

     ______________ Participant      Date

 



--------------------------------------------------------------------------------

Stock Option Terms

1. Plan Incorporated by Reference. The provisions of the Plan are incorporated
into and made a part of this Agreement by this reference. Capitalized terms used
and not otherwise defined in this Agreement have the meanings given to them in
the Plan. The Committee administers the Plan, and its determinations regarding
the interpretation and operation of the Plan and this Agreement are final and
binding. The Board may in its sole discretion at any time terminate or from time
to time modify and amend the Plan as provided therein. You may obtain a copy of
the Plan without charge upon request to the Company’s Human Resources
Department.

2. Number of Shares; Exercise Price. The number of shares of Stock subject to
the Option and the Exercise Price to be paid for each share upon exercise of the
Option, both of which are subject to adjustment as provided in the Plan, are
stated on the first page of this Agreement.

3. Exercisability of Option. The Option will vest and may be exercised from time
to time, while you are employed by the Company or one of its Affiliates, for the
respective numbers of shares and at the times stated in the vesting schedule on
the first page of this Agreement, subject to the other terms hereof. You shall
not earn any rights under the Option except in conformity with such schedule and
until all other conditions that are required to be met in order to exercise the
Option have been satisfied.

4. Termination of Employment. Upon termination of your employment with the
Company and its Affiliates for any reason, any portion of the Option that is
unvested as of the termination date will be canceled for no value. If your
termination is:

 

•  

for any reason other than death or disability, any portion of the Option that is
then vested may be exercised only during the 90 calendar days following the
termination date; or

 

•  

due to your death or disability (as determined by the Committee), any portion of
the Option that is then vested may be exercised only during the one calendar
year following the termination date.

In any event, the Option will expire without value on, and may not be exercised
as to any shares after, the Expiration Date. Authorized leave of absence or
absence on military or government service shall not constitute termination of
your employment for this purpose so long as either (a) such absence is for a
period of no more than 90 calendar days or (b) your right to re-employment after
such absence is guaranteed either by statute or by contract.

It is your responsibility to exercise the Option, if at all, before the
Expiration Date or any earlier date that the Option is terminated. The Company
is not responsible for notifying you before your right to exercise ceases and
will not make any adjustment if the Option terminates unexercised.

5. Method of Exercise. The Option may only be exercised for the purchase of
whole shares. To exercise the Option, you or your legal representative must
deliver to the Company, in the manner prescribed by the Company, notice of
exercise specifying the number of vested shares with respect to which the Option
is being exercised, accompanied by payment of the aggregate Exercise Price for
such shares (i) in cash or by certified check, (ii) in the form of a payment
commitment of a financial or brokerage institution acceptable to the Committee,
(iii) if and as then permitted by the Committee, in shares of Stock (including
without limitation shares withheld from those issuable under the Option) valued
at their Fair Market Value on the date of delivery (which may, in the
Committee’s discretion, be by attestation) or withholding, or (iv) in such other
form as the Committee may approve. Promptly following such notice and payment
(but subject to Sections 6 and 8 hereof), the Company will deliver to you (or
such legal representative) the number of shares for which the Option is being
exercised.

6. Withholding Taxes. You are responsible for any income or other tax liability
attributable to the Option. It is a condition to the issuance of shares upon
exercise of the Option that you shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the exercise of the Option no later than the date of
the event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind for your benefit. In the Committee’s discretion, the minimum tax
obligations required by law to be withheld with respect to the exercise of the
Option may be paid in whole or in part in shares of Stock, including shares
withheld from the exercise of the Option, valued at their Fair Market Value on
the date of withholding or delivery.

7. Termination; Forfeiture. Notwithstanding any other provision of this
Agreement, (i) the Option, whether or not vested in whole or in part, shall be
canceled and forfeited and (ii) you shall be obligated to (a) transfer to the
Company any shares previously issued upon exercise of the Option and (b) pay to
the Company all

 

2



--------------------------------------------------------------------------------

gains realized by any person from the disposition of any such shares if:
(I) your employment with the Company or any Affiliate is terminated for cause or
(II) following termination of employment for any reason, either (A) the Company
determines that you engaged in conduct while an employee that would have
justified termination for cause or (B) you violate any applicable
confidentiality or non-competition agreement with the Company or any Affiliate.
Termination for cause means criminal conduct involving a felony in the U.S. or
the equivalent of a felony under the laws of other countries, material
violations of civil law related to your job responsibilities, fraud, dishonesty,
self-dealing, breach of your obligations regarding the Company’s intellectual
property, or willful misconduct that the Committee determines to be injurious to
the Company.

8. Compliance with Law; Lock-Up Agreement. The Company shall not be obligated to
issue any shares of Stock or other securities upon exercise of the Option unless
the Company is satisfied that all requirements of law or any applicable stock
exchange in connection therewith (including without limitation the effective
registration or exemption of the issuance of such shares or other securities
under the Securities Act of 1933, as amended, and applicable state securities
laws) have been or will be complied with, and the Committee may impose any
restrictions on your rights as it shall deem necessary or advisable to comply
with any such requirements. You further agree hereby that, as a condition to the
purchase of shares upon exercise of the Option, you will enter into and perform
any underwriter’s lock-up agreement requested by the Company from time to time
in connection with public offerings of the Company’s securities.

9. Rights as Stockholder. You shall have no rights as a stockholder with respect
to any shares of Stock or other securities covered by the Option until the
issuance of such shares or other securities. No adjustment shall be made for
dividends or other rights for which the record date occurs before the date of
any such issuance.

10. Effect on Your Employment. Neither the adoption, maintenance, or operation
of the Plan nor the award of the Option confers upon you any right to continue
your employment with the Company or any Affiliate, nor shall they interfere with
the rights of the Company or any Affiliate to terminate or otherwise change the
terms of such employment or service at any time, including, without limitation,
the right to promote, demote or reassign you from one position to another in the
Company or any Affiliate. Unless the Committee otherwise provides in any case,
your employment with an Affiliate shall be deemed to terminate for purposes of
the Plan when such Affiliate ceases to be an Affiliate of the Company.

11. Nontransferability. You may not assign or transfer the Option or any rights
under it except by will or by the laws of descent and distribution, and it shall
be exercisable during your life only by you or your legal representative;
provided, however, that if this Option is a non-qualified stock option, as set
forth on page 1 of this Agreement, you may transfer the Option to the extent
expressly permitted in writing by the Committee.

12. Corporate Events. The terms of the Option may be changed without your
consent as provided in the Plan upon a change in control of, or certain other
corporate events affecting, the Company. Without limiting the foregoing, the
number and kind of shares or other securities or property issuable upon exercise
of the Option or the Exercise Price may be changed, the vesting schedule may be
accelerated, the Option may be assumed by another issuer, or the Option may be
terminated, as the Committee may consider equitable to the participants in the
Plan and in the best interests of the Company.

13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the United States of America
and the law (other than the law governing conflict of law questions) of the
Commonwealth of Massachusetts except to the extent the laws of any other
jurisdiction are mandatorily applicable.

14. Amendment and Termination of the Option. The Option may be amended or
terminated by the Company before the Expiration Date, with or without your
consent, as permitted by the Plan.

Incentive Stock Option Provisions: If this Option is intended to qualify as an
Incentive Stock Option, it will be clearly stated on page 1 of this Agreement.
Incentive Stock Option tax treatment requires compliance with a number of
factors, and the Company gives no assurance that this Option will, in fact, be
treated as an Incentive Stock Option, even if stated on page 1 hereof. You agree
to notify the Company promptly in the event that you sell, transfer, exchange or
otherwise dispose of any shares of Stock issued upon exercise of any Incentive
Stock Option before the later of (i) the second anniversary of the date of grant
of the Option and (ii) the first anniversary of the date such shares were issued
upon exercise of the Option.

 

3